DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment (Claim and Specification) filed on 05/27/2021 has been entered. Claims 7-10, 12, 14, and 21-30 have been canceled. New claims 31-36 have been added. Claims 1-6, 11, 13, 15-20, and 31-36 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “wherein the second signal comprises an instruction redirecting the subscription request to a fourth apparatus”. However, claim 1 clearly recite “sending, to the third apparatus, based on the received subscription request, at least one second signal comprising notifications and publish instances associated with the generated topic instance”. If the second signal is generated based on the received subscription request and sent back to the third apparatus, as recited in claim 1, what is the reason to redirect the subscription request to a fourth apparatus in claim 16? If the second signal is used to redirect the received subscription request to another apparatus, as recited in claim 16, what is the purpose of claim 1 generate the second signal comprising notifications and publish instances based on the received subscription request. For the purpose of this office action, claim 16 is interpreted as “further comprises an instruction redirecting the subscription request to a fourth apparatus in response of receiving the subscription request”.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 recites an apparatus “sending, to a second apparatus, a first signal indicating a publishing intent associated with a topic indicator; sending, to a third apparatus, a subscription request associated with the topic indicator”. In view of the claim 1, claim 35 and the Specification, it is unclear how/why an apparatus wants to send a subscription request for a topic that is published by the same apparatus. For the purpose of this office action, claim 36 is interpreted as “receiving, from a third apparatus, a subscription request associated with the topic indicator; sending, to the third apparatus, based on the received subscription request, at least one second signal comprising notifications and publish instances associated with the generated topic instance”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 15, 18-20, 31-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman (US 20140244768 A1) in view of Wang (WO 2016187515 A1).
Regarding claim 1, Shuman teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: (Fig. 1B and [0035]: supervisor device referred to as an IoT manager or IoT manager device.)
receiving, from a second apparatus, a first signal indicating a publishing intent associated with a topic indicator; ([0007]: IoT devices (e.g. including the second apparatus) from different networks may publish status data that relates to certain topics.)

generating, based on the publishing intent and the subscription request, a topic instance; and ([0010]: receiving the messages published from the one or more relevant IoT devices, wherein the published messages may be received from the relevant IoT devices.)
sending, to the third apparatus, based on the received subscription request, at least one second signal comprising publish instances associated with the generated topic instance. ([0010]: a manager IoT device that routes the published messages to subscribing IoT devices within the home IoT network and external IoT networks, or any suitable combination thereof.)
Shuman does not explicitly disclose sending, to the third apparatus, based on the received subscription request, at least one second signal comprising notifications.
However, Wang teaches sending, to the third apparatus, based on the received subscription request, at least one second signal comprising notifications. ([0004]: make subscription first before they can receive automatic notifications from the M2M service layer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman to include above limitation. One would have been motivated to do so because oneM2M is a new standard to develop technical specifications which address the need for a common M2M Service Layer that can be readily embedded within various hardware and software, and relied upon to connect a wide variety of devices in the field with M2M application servers worldwide. oneM2M functional architecture defines a set of CSFs which can be provided by a CSE such as an M2M server to other CSEs or AEs. One CSF is 

Regarding claim 2, Shuman and Wang teach the apparatus of claim 1.
Shuman does not explicitly disclose wherein the apparatus is a service layer entity.
However, Wang teaches wherein the apparatus is a service layer entity. ([0291]: service layer definition. Fig. 23B-23D and [0296]: M2M service layer 22 in the field domain provides services for the M2M application 20, M2M gateway devices 14, and M2M terminal devices 18 and the communication network 12. The M2M service layer 22 may be implemented by one or more nodes of the network, which may comprises servers, computers, devices, or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman to include above limitation. One would have been motivated to do so because the term "service layer" refers to a functional layer within a network service architecture. Service layers are typically situated above the application protocol layer such as HTTP, CoAP or MQTT and provide value added services to client applications. The service layer also provides an interface to core networks at a lower resource layer, such as for example, a control layer and transport access layer. As taught by Wang, [0291].

Regarding claim 3, Shuman and Wang teach the apparatus of claim 1.
Shuman does not explicitly disclose wherein the second apparatus is a service layer entity.
However, Wang teaches wherein the second apparatus is a service layer entity. ([0291]: service layer definition. Fig. 23B-23D and [0296]: M2M service layer 22 in the field domain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman to include above limitation. One would have been motivated to do so because the term "service layer" refers to a functional layer within a network service architecture. Service layers are typically situated above the application protocol layer such as HTTP, CoAP or MQTT and provide value added services to client applications. The service layer also provides an interface to core networks at a lower resource layer, such as for example, a control layer and transport access layer. As taught by Wang, [0291].

Regarding claim 4, Shuman and Wang teach the apparatus of claim 1.
Shuman teaches wherein the third apparatus is an Internet of Things (IoT) device. ([0007]:  IoT devices (e.g. including the third apparatus) interested in published data can subscribe to data relating to certain topics.)

Regarding claim 5, Shuman and Wang teach the apparatus of claim 1.
Shuman teaches wherein the subscription request is received in response to an advertisement notification. ([0007]: IoT devices may use the publish-subscribe messaging model to discover other IoT devices that publish relevant information based on related information.)

Regarding claim 6, Shuman and Wang teach the apparatus of claim 5.


Regarding claim 11, Shuman and Wang teach the apparatus of claim 1.
Shuman teaches arbitrating the subscription request based on at least one of: an identifier associated with the third apparatus or a quality of service (QoS). ([0026]: the term “Internet of Things (IoT) device” is used to refer to any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection.)
Wang teaches arbitrating the subscription request based on at least one of: an identifier associated with the third apparatus or a quality of service (QoS). ([0170]-[0172]: Subscriberl sends a subscription request to Hosting Node. This message may contain the following parameters: resourcelD: stands for identifier of subscribed-to-resource which Subscriberl is 

Regarding claim 15, Shuman and Wang teach the apparatus of claim 1.
Shuman does not explicitly disclose wherein the second signal is sent based on an access control policy (ACP).
However, Wang teaches wherein the second signal is sent based on an access control policy (ACP). ([0012]: The SUB CSF manages subscriptions to resources, subject to access control policies, and sends corresponding notifications to the address(es) where the resource subscribers want to receive them.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman to include above limitation. One would have been motivated to do so because there are different types of notification and/or topic, some maybe for public and some maybe for private. It is desirable to allow user to set access control policy for different types notifications/topics or based on the subscribers. As taught by Wang, [0012] and [0202].

Regarding claim 18, Shuman and Wang teach the apparatus of claim 1.
Shuman teaches wherein the subscription request is to be repeated and managed by the apparatus. ([0009]: an IoT device that follows another IoT device may subscribe to certain events, status updates, environmental data, or other suitable information that the other IoT device may publish. Accordingly, rather than manually configuring communication interfaces between different IoT devices that may need to interact, an IoT device can be introduced to one IoT automatically expand the social network that may be used to find relevant information. [0011]: discovering additional IoT devices and subscribing to messages published from the additional IoT devices.)

Regarding claim 19, Shuman and Wang teach the apparatus of claim 1.
Shuman teaches sending, to the third apparatus, a second at least one second signal based on an update to the generated topic instance. ([0008]: IoT devices within a particular IoT network may publish status updates that relate to certain topics to the outside world (e.g., over the Internet or to another directly connected IoT network), wherein an IoT device from another network interested in published data can subscribe to one or more relevant topics and thereby receive regular status updates.)

Regarding claim 20, Shuman and Wang teach the apparatus of claim 1.
Shuman teaches wherein the update is based on data associated with the generated topic instance exceeding a predetermined threshold. ([0072]: if the status updates relating to the traffic and weather topics indicate poor traffic or weather conditions, an alternate route may be chosen in advance, or the car IoT device may automatically and dynamically alter an existing route to avoid the poor traffic or weather conditions based on messages that relate to the traffic and weather topics.)

Regarding claim 31, Shuman and Wang teach the apparatus of claim 1.


Regarding claim 32, Shuman and Wang teach the apparatus of claim 1.
Shuman teaches wherein the topic indicator comprises an identifier characterizing signaling messages related to each other. ([0008]: IoT devices within a particular IoT network may publish status updates that relate to certain topics. IoT devices may use the publish-subscribe messaging model to discover other IoT devices that publish relevant information based on related information.)

Regarding claim 33, Shuman and Wang teach the apparatus of claim 1.
Wang teaches sending a third signal comprising an announcement message indicating: the publishing intent and a message topic, or the generated topic instance. ([0018]: "A resource can be announced to one or more remote CSEs to inform the remote CSEs of the existence of the original resource. An announced resource can have a limited set of attributes and a limited set of child resources from the original resource. The announced resource can be used to facilitate and expedite resource discovery. [0020]: For example, a cellular-based M2M Device with an integrated motion sensor announces the motion sensor readings to its registrar CSE.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman to include above limitation. One would have been motivated to do so because according to the oneM2M functional architecture, "A resource can be announced to one or more remote CSEs to inform the remote CSEs of the existence of the 

Regarding claim 35, Shuman teaches a method for use in an apparatus, the method comprising: (Fig. 1B and [0035]: supervisor device referred to as an IoT manager or IoT manager device.)
receiving, from a second apparatus, a first signal indicating a publishing intent associated with a topic indicator; ([0007]: IoT devices (e.g. including the second apparatus) from different networks may publish status data that relates to certain topics.)
receiving, from a third apparatus, a subscription request associated with the topic indicator; ([0007]:  IoT devices (e.g. including the third apparatus) interested in published data can subscribe to data relating to certain topics.)
generating, based on the publishing intent and the subscription request, a topic instance; and ([0010]: receiving the messages published from the one or more relevant IoT devices, wherein the published messages may be received from the relevant IoT devices.)
sending, to the third apparatus, based on the received subscription request, at least one second signal comprising publish instances associated with the generated topic instance. ([0010]: a manager IoT device that routes the published messages to subscribing IoT devices within the home IoT network and external IoT networks, or any suitable combination thereof.)
Shuman does not explicitly disclose sending, to the third apparatus, based on the received subscription request, at least one second signal comprising notifications.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman to include above limitation. One would have been motivated to do so because oneM2M is a new standard to develop technical specifications which address the need for a common M2M Service Layer that can be readily embedded within various hardware and software, and relied upon to connect a wide variety of devices in the field with M2M application servers worldwide. oneM2M functional architecture defines a set of CSFs which can be provided by a CSE such as an M2M server to other CSEs or AEs. One CSF is Subscription and Notification (SUB) which provides notifications pertaining to a subscription that tracks changes on a resource. As taught by Wang, [0005] and [0011].

Regarding claim 36, Shuman teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: (Fig. 1B.)
sending, to a second apparatus, a first signal indicating a publishing intent associated with a topic indicator; ([0007]: IoT devices (e.g. including the second apparatus) from different networks may publish status data that relates to certain topics.)

causing, based on the publishing intent and the subscription request, generation of a topic instance; and ([0010]: receiving the messages published from the one or more relevant IoT devices, wherein the published messages may be received from the relevant IoT devices.)
sending, to the third apparatus, based on the received subscription request, at least one second signal comprising publish instances associated with the generated topic instance. ([0010]: a manager IoT device that routes the published messages to subscribing IoT devices within the home IoT network and external IoT networks, or any suitable combination thereof.)
Shuman does not explicitly disclose sending, to the third apparatus, based on the received subscription request, at least one second signal comprising notifications.
However, Wang teaches sending, to the third apparatus, based on the received subscription request, at least one second signal comprising notifications. ([0004]: make subscription first before they can receive automatic notifications from the M2M service layer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman to include above limitation. One would have been motivated to do so because oneM2M is a new standard to develop technical specifications which address the need for a common M2M Service Layer that can be readily embedded within various hardware and software, and relied upon to connect a wide variety of devices in the field with M2M application servers worldwide. oneM2M functional architecture defines a set of CSFs which can be provided by a CSE such as an M2M server to other CSEs or AEs. One CSF is .

Claims 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman (US 20140244768 A1) in view of Wang (WO 2016187515 A1), and further in view of Letca (US 20070180077 A1).
Regarding claim 13, Shuman and Wang teach the apparatus of claim 1.
Shuman and Wang do not explicitly disclose determining a status of the second apparatus based on at least one of a heartbeat message or a time duration since receiving the first signal.
However, Letca teaches determining a status of the second apparatus based on at least one of a heartbeat message or a time duration since receiving the first signal. ([0024]:  a heartbeat agent, such as agent operating on device, sends a heartbeat packet to server. Such a heartbeat packet tends to indicate to server that device is operational. A heartbeat packet may also include health information about the device that can be used to determine if the device and/or its systems and applications are capable of performing their intended functions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman and Wang to include above limitation. One would have been motivated to do so because there are various challenges related device monitoring in large operations. It is desirable to perform real-time monitoring of many computing devices from a central location. These technologies include the monitoring of a device's network connectivity as well as a device's ability to perform its intended function. Device monitoring may be performed using various types of heartbeat monitoring technologies. As taught by Letca, [0004]-[0006].

Regarding claim 34, Shuman and Wang teach the apparatus of claim 1.
Shuman and Wang do not explicitly disclose determining a status of the third apparatus based on at least one of a heartbeat message or a time duration since receiving the third signal.
However, Letca teaches determining a status of the third apparatus based on at least one of a heartbeat message or a time duration since receiving the third signal. ([0024]:  a heartbeat agent, such as agent operating on device, sends a heartbeat packet to server. Such a heartbeat packet tends to indicate to server that device is operational. A heartbeat packet may also include health information about the device that can be used to determine if the device and/or its systems and applications are capable of performing their intended functions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman and Wang to include above limitation. One would have been motivated to do so because there are various challenges related device monitoring in large operations. It is desirable to perform real-time monitoring of many computing devices from a central location. These technologies include the monitoring of a device's network connectivity as well as a device's ability to perform its intended function. Device monitoring may be performed using various types of heartbeat monitoring technologies. As taught by Letca, [0004]-[0006].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman (US 20140244768 A1) in view of Wang (WO 2016187515 A1), and further in view of Graham (US 20080229334 A1).
Regarding claim 16, Shuman and Wang teach the apparatus of claim 1.

However, Graham teaches further comprises an instruction redirecting the subscription request to a fourth apparatus in response of receiving the subscription request. ([0010]: message subscription management that includes sending a subscription request from a subscriber to a publisher. The subscription request is intercepted and redirected to a broker.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shuman and Wang to include above limitation. One would have been motivated to do so because Publish/Subscribe (or Event Notification) is a well-known messaging pattern where clients interested in information available from a source “subscribe” to the source. When information is available the source then “publishes” the information to the client. There are disadvantage(s) with the existing methods. A need therefore exists for a system and method for subscription management in a messaging system wherein the above mentioned disadvantage(s) may be alleviated. As taught by Graham, [0003]-[0010].

Regarding claim 17, Shuman, Wang and Graham teach the apparatus of claim 16.
Wang teaches wherein the fourth apparatus is a service layer entity. ([0291]: service layer definition. Fig. 23B-23D and [0296]: The M2M service layer 22 may be implemented by one or more nodes of the network, which may comprises servers, computers, devices, or the like.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455